J-S09005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LORRAINE L. DAVIS, EXECUTRIX OF THE           IN THE SUPERIOR COURT OF
ESTATE OF: JOHN J. HUDSON,                          PENNSYLVANIA
DECEASED



                    v.

HCR MANORCARE, LLC; MANOR CARE OF
LANCASTER PA, LLC D/B/A MANORCARE
HEALTH SERVICES – LANCASTER;
MANORCARE HEALTH SERVICES, INC.
A/K/A MANORCARE HEALTH SERVICES,
LLC; MANOR CARE, INC.; HCR
MANORCARE, INC.; HCR IV HEALTHCARE
LLC; HCR III HEALTHCARE, LLC; HCR II
HEALTHCARE, LLC; HCR HEALTHCARE,
LLC; HCRMC OPERATIONS, LLC;
HEARTLAND EMPLOYMENT SERVICES,
LLC; THE LANCASTER GENERAL
HOSPITAL AND LANCASTER GENERAL
HEALTH

APPEAL OF: HCR MANORCARE, LLC;
MANOR CARE OF LANCASTER PA, LLC
D/B/A MANORCARE HEALTH SERVICES –
LANCASTER; MANORCARE HEALTH
SERVICES, INC. A/K/A MANORCARE
HEALTH SERVICES, LLC; MANOR CARE,
INC.; HCR MANORCARE, INC.; HCR IV
HEALTHCARE LLC; HCR III HEALTHCARE,
LLC; HCR II HEALTHCARE, LLC; HCR
HEALTHCARE, LLC; HCRMC
OPERATIONS, LLC; HEARTLAND
EMPLOYMENT SERVICES, LLC

                                                   No. 507 MDA 2015


              Appeal from the Order Entered February 25, 2015
              In the Court of Common Pleas of Lancaster County
                      Civil Division at No(s): CI-14-06658
J-S09005-16


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                   FILED DECEMBER 21, 2016

      Appellee, Lorraine H. Davis, as executrix for her father, John L.

Hudson’s estate, instituted the instant action against Appellant business

entities (collectively “ManorCare”), which collectively own and operate a

nursing home facility known as ManorCare Health Services – Lancaster. In

her complaint, Davis asserted causes of action for survival, wrongful death,

and punitive damages.     Manorcare filed preliminary objections, seeking to

enforce an arbitration agreement it had with Hudson.         On February 19,

2015, the trial court denied ManorCare’s preliminary objection and refused

to transfer the case to arbitration. ManorCare filed this timely, interlocutory

appeal as of right.   See Gaffer Insurance Company, Ltd. v. Discover

Reinsurance Co., 936 A.2d 1109, 1110 n. 2 (Pa. Super. 2007).

      On appeal, ManorCare conceded that this panel was bound to affirm

based upon Taylor v. Extendicare Health Facilities, Inc., 113 A.3d 317

(Pa. Super. 2015), appeal granted, 122 A.3d 1036 (Pa. 2015).              See

Appellants’ Motion for Summary Affirmance.         However, they sought to

preserve their argument regarding arbitration pending the outcome of the

Supreme Court of Pennsylvania’s decision in Taylor. See id.

      After reviewing the briefs of the parties and the record, we agreed that

Taylor controlled, and affirmed and dismissed Manorcare’s motion for

summary affirmance as moot.



                                     -2-
J-S09005-16


        The Supreme Court of Pennsylvania granted Manorcare allowance of

appeal on this issue. Subsequently, the Supreme Court reversed Taylor.

See Taylor, 147 A.3d 490 (Pa. 2016). Appellee concedes that under these

circumstances, “this matter should be remanded back to the trial court for

arbitration-related discovery and further proceedings.” See Appellee’s Brief,

at 3.

        Order reversed. Case remanded for further proceedings consistent

with Taylor. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2016




                                     -3-